Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed May 31, 2022 and June 1, 2022 is acknowledged.  Claims 2-50 are cancelled. Claim 1 is amended. Claims 51-89 are newly added. Claims 1 and newly added claims 51-89 are pending in this application. Claims 54-55, 57-60, 62-63, 68-69, 71-74 and 76-77 are withdrawn without traverse (3/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
4.	Claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-89 are under examination with respect to SEQ ID NO:47 for the species of fusion protein, SEQ ID NO:36 for the specie of polypeptide, SEQ ID NOs: 1-3 for the species of CDR1-3, SEQ ID NO:17 for the species of antibody and SEQ ID NO:40 for the species of Fc fragment in this office action.
5.	Applicant’s arguments filed on May 31, 2022 and June 1, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The rejection of claims 2, 4-10, 13, 16, 19, 22, 26, 42 and 48 on the basis that it contains an improper Markush grouping of alternatives is moot because the claims are canceled.
The rejection of claims 2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The provisional rejection of claims 2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3, 5, 7-9, 13, 15, 20, 22, 28, 31-32, 38-41, 44-45 of copending Application No. 16/965885 is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on May 31, 2022 and June 1, 2022, the following rejections are maintained.
Improper Markush Grouping
7.	Claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-89 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 7-8 of the response, Applicant argues that claims 1 and new claims 51-89 do not include improper Markush grouping because claim 1 recites a fusion having at least 95% identity to SEQ ID NO:45, 46, 47, 49 or 53 and each of the recited fusion protein comprising three functional domains from N- to C- terminus: i) a humanized FC5 VHH antibody, FC5-H3 to cross the blood brain barrier (BBB); ii) a human Fc domain and iii) a variant amyloid binding protein (ABP, which varies by the presence of 1, 3 or 6 Gly substitutions as compared to wild type ABP and cites paragraph [0043], Figures 15A and 18-19 and Figures 17A-17B in support of the arguments. 
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP 2117-II, claims1 and new claims 51-89 are Markush claims that contain an "improper Markush grouping" because the Markush grouping of different fusion proteins comprising different SEQ ID NOs: and different ABP peptides with different sequences and different Fc fragments with different sequences do not share both a single structural similarity and a common use because:
i. As admitted by Applicant, the recited fusion proteins having different SEQ ID NOs: and the ABP variants having different SEQ ID NOs: have different sequences. Thus, the claimed fusion proteins and ABP variants do not share a "single structural similarity" or a common use because different sequences and different ABP variants have different binding properties and features as evidenced by Figures 17A-B and 22B and p. 54-55 of the instant specification.
Thus, the recited alternative species for fusion protein or ABP variants do not share a single structural similarity, as each species of fusion protein has a different chemical structure and comprises a different amino acid sequence. Thus, the fusion proteins and ABP variants do not share a single structural similarity or biological activity. See MPEP § 706.03(y). Accordingly, the rejection based on containing an improper Markush grouping of alternatives is maintained.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-85 as amended encompass a genus of fusion protein with at least 95% identity to SEQ ID NO:45, 46, 47, 49 or 53. Claims 86-89 encompass a genus of fusion proteins comprising a) an antibody or fragment comprising SEQ ID NOs: 1-3 for CDRs1-3  and b) an ABP having a sequence set forth in SEQ ID NO: 32, 33, 34, 35, 36, 37 or 38. Applicant has not disclosed sufficient species for the broad genus of fusion protein variants with 95% identity compounds, the broad genus of fusion proteins, the broad genus of antibodies or fragments thereof that transmigrates the BBB and the broad genus of polypeptides binding to Abeta.
On p. 8 of the response, Applicant argues that amended claim 1 and new claims 51-89 satisfy the written description requirement because the recited SEQ ID NOs: are disclosed by the specification and thus a skilled artisan would know that Applicant is in possession of the claimed fusion protein.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of fusion protein variants with at least 95% identity to SEQ ID NO:45, 46, 47, 49 or 53 or comprising/consisting of fragments within the recited SEQ ID NOs: because:
i. The structural and functional relationship or correlation between the claimed genus of fusion protein variants and FC5-H3-hFc1X7-L-ABP(6G) (i.e. SEQ ID NO:47 comprising ABP: SEQ ID NO:36, antibody: SEQ ID NO: 17, Fc: SEQ ID NO:40) that can cross the BBB in vivo, Fc-mFC-ABP, FC5-Fc-ABP, FC5-H3-hFc1X7-L-ABP with ABP of SEQ ID NO:30, 32, 35, FC5-mFc2a-ABP with SEQ ID NO:30 shown in examples and figures 15A-B, 17A-B, 22A-B is unknown. 
The structural and functional relationship or correlation between the fusion protein of SEQ ID NO:47 and the claimed genus of fusion protein variants at least 95% identity to SEQ ID NO:47 or comprising/consisting a/the sequence set forth in SEQ ID NO:47 or other recited SEQ ID NO: is unknown because a single amino acid change on a protein molecule can abolish binding activity of the protein molecule in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously).  
In addition, the limitation “a/the sequence set forth in SEQ ID NO:” includes fragments with the recited SEQ ID NO:.  The structural and functional relationship or correlation between the fusion protein of SEQ ID NO:47 and a fusion protein comprising fragments within SEQ ID NO: 47 or other recited SEQ ID NO: is unknown for the same reasons set forth above.
ii. As previously made of record, the specification only describes FC5-H3-hFc1X7-L-ABP(6G) (SEQ ID NO:47; comprising ABP: SEQ ID NO:36, antibody: SEQ ID NO: 17, Fc: SEQ ID NO:40) that can cross the BBB in vivo, Fc-mFC-ABP, FC5-Fc-ABP, FC5-H3-hFc1X7-L-ABP with ABP of SEQ ID NO:30, 32, 35 (Fig 15A-B), FC5-mFc2a-ABP with SEQ ID NO:30.
iii. The specification has not disclosed sufficient species for the broad genus of fusion protein variants or fusion proteins comprising fragments within SEQ ID NO: 47 or other recited SEQ ID NO:. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (i.e. transmigrates the blood brain barrier (BBB)) and any particular structure or sequence for the claimed fusion protein variants. The specification fails to teach the detailed structures and sequences and characteristics for the claimed fusion protein variants. 
Since the common characteristics/features of other fusion protein variants are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention in view of Burgess et al. (1990), Bowie et al. (1990), Pawson et al. (2003), Alaoui-lsmaili et al. (2009) and Guo et al. (2004. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of fusion protein with at least 95% identity to the recited SEQ ID NOs:. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of fusion proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed fusion proteins and pharmaceutical compositions have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-85 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-89 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3, 5, 7-9, 13, 15, 20, 22, 28, 31-32, 38-41, 44-45 of copending Application No. 16/965885. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9 of the response, Applicant argues that the rejection should be withdrawn because if the double patenting rejection is the only remaining rejection and instant application has an earlier effective filing date prior to that of Application No. 16/965885. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §804, MPEP §2131	 and MPEP §2141, MPEP2141-I-2141-II, the double patenting rejection is still maintained because the double patenting rejection is not the only remaining rejection and as previously made of record, the instant claims are still unpatentable over claim 1-3, 5, 7-9, 13, 15, 20, 22, 28, 31-32, 38-41, 44-45 of copending Application No. 16/965885 because the ABP peptides and fusion proteins comprising an antibody or fragment thereof that transmigrate the BBB and the ABPs in the claims of Application No. 16/965885 encompass and overlap with the ABPs and fusion proteins comprising the recited SEQ ID NOs: as recited in instant claims. Accordingly, the rejection is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on May 31, 2022 and June 1, 2022.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-89 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Farrington (US Patent No. 9676849, issued Jun 13, 2017, priority Jan 10, 2012; was also published US2015/0210762, as in IDS).
Claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-85 are drawn to a fusion protein comprising a sequence having at least 95% identity to SEQ ID NO:47 or consisting of a sequence having at least 95% identify to SEQ ID NO:47 or comprising/consisting the sequence set forth in SEQ ID NO:47 or a dimer of two fusion proteins each comprising the same sequence as set forth above and a pharmaceutical composition comprising the claimed fusion protein/dimer and a pharmaceutically acceptable diluent, carrier, vehicle or excipient.  
Claims 86-89 are drawn to a fusion protein comprising: (a) an antibody or fragment thereof that transmigrates the blood brain barrier (BBB), wherein the antibody or fragment thereof comprises CDR1 of SEQ ID NO:1, a CDR2 of SEQ ID NO:2, and a CDR3 of SEQ ID NO:3; and (b) a polypeptide that binds -amyloid (ABP), wherein the ABP comprises a sequence set forth in SEQ ID NO: 32, 33, 34, 35, 36, 37, or 38.
Farrington (US9676849) teaches a fusion protein comprising a sequence having 95.8% identity to SEQ ID NO:47, which meets the limitations “comprising/consisting of a sequence having at least 95% identify to SEQ ID NO:47” or “comprising/consisting the sequence set forth in SEQ ID NO:47” recited in in claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-85 (see the sequence alignment below; col. 2, lines 14-col.3, line 5; col. 3, lines 35; col. 8, lines 12-col. 7, lines 21-col. 9, line 13; col. 17-18) because the limitation “a/the sequence set forth in SEQ ID NO:….” or the limitation “wherein the polypeptide….consists of a sequence set forth in SEQ ID NO:….” recited in the claims also includes fragments within the recited SEQ ID NO: 47. Farrington also teaches a dimer of two fusion proteins each comprising the same sequence as set forth above (see abstract; col. 6, lines 15-45; col. 8, lines 12-col. 9, line 13; co. 16, lines 18-50; col. 22, lines 6-21) and a pharmaceutical composition comprising the claimed fusion protein/dimer and a pharmaceutically acceptable diluent, carrier, vehicle or excipient as in claims 64-67, 70, 75 and 78-85 (see col. 11, lines 39-col. 12, line 5).  
The fusion protein disclosed by Farrington also meets the limitation recited in claims 86-89 because the fusion protein disclosed by Farringtoare comprises a FC5 antibody comprising CDR1 of SEQ ID NO:1, a CDR2 of SEQ ID NO:2, and a CDR3 of SEQ ID NO:3; and a polypeptide comprising a sequence set forth in instant SEQ ID NO: 32, which encompasses fragments within instant SEQ ID NO: 32 (see the sequence alignment below). Thus, the fusion protein and pharmaceutical composition disclosed by Farrington also meets the limitations recited in claims 86-89. Thus, claims 1, 51-53, 56, 61, 64-67, 70, 75 and 78-89 are anticipated by Farrington.
The sequence search results disclose as follows:
SEQ ID NO:47
US-14-370-828A-1
; Sequence 1, Application US/14370828A
; Patent No. 9676849
; GENERAL INFORMATION
;  APPLICANT: FARRINGTON, GRAHAM K.
;  APPLICANT:SISK, WILLIAM
;  TITLE OF INVENTION: ENHANCEMENT OF TRANSPORT OF THERAPEUTIC MOLECULES ACROSS THE
;  TITLE OF INVENTION:BLOOD BRAIN BARRIER
;  FILE REFERENCE: 13751-0175US1
;  CURRENT APPLICATION NUMBER: US/14/370,828A
;  CURRENT FILING DATE: 2014-07-07
;  PRIOR APPLICATION NUMBER: PCT/US2013/021041
;  PRIOR FILING DATE: 2013-01-10
;  PRIOR APPLICATION NUMBER: 61/585,039
;  PRIOR FILING DATE: 2012-01-10
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 355
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-370-828A-1

  Query Match             84.3%;  Score 1817;  DB 11;  Length 355;
  Best Local Similarity   95.8%;  
  Matches  339;  Conservative    4;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              :|||  ||||||| |||||||||||||||||||||||||||||  |||||||||||||||
Db          1 DVQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||:|||||||||||: |||| ||||||||||||||||||||:|| |||
Db         61 SNSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTV 120

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        121 SSAEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPE 180

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Db        181 VKFNWYVDGVEVHNAKTKPREEQYNSAYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354

BAQ58189
ID   BAQ58189 standard; protein; 355 AA.
XX
AC   BAQ58189;
XX
DT   12-SEP-2013  (first entry)
XX
DE   FC5-agly (T299A) hFc fusion polypeptide, SEQ ID 1.
XX
KW   Cell cycle control protein 50A; Immunoglobulin G1;
KW   Immunoglobulin gamma 1; TMEM30A protein; antibody therapy;
KW   chimeric protein; demyelinating disease; epilepsy; fusion protein;
KW   heavy chain variable region; multiple sclerosis; mutein;
KW   neurodegenerative disease; neurological disease; neuroprotective; pain;
KW   single domain antibody; storage disease; therapeutic.
XX
OS   Homo sapiens.
OS   Lama glama.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..122
FT                   /note= "Lama glama anti-TMEM30A single domain VHH 
FT                   antibody (FC5) (see BAQ58188)"
FT   Region          123..355
FT                   /note= "Human immunoglobulin gamma 1 (IgG1) agly Fc 
FT                   domain (T299A)"
XX
CC PN   WO2013106577-A2.
XX
CC PD   18-JUL-2013.
XX
CC PF   10-JAN-2013; 2013WO-US021041.
XX
PR   10-JAN-2012; 2012US-0585039P.
XX
CC PA   (BIOJ ) BIOGEN IDEC MA INC.
XX
CC PI   Farrington GK,  Sisk W;
XX
DR   WPI; 2013-L86552/50.
XX
CC PT   Binding molecule used to treat neurological disorder (e.g. a storage 
CC PT   disorder, chronic pain, epilepsy and multiple sclerosis), comprises an 
CC PT   active agent (e.g. neuroactive peptide) and a binding site that binds to 
CC PT   transmembrane protein-30A.
XX
CC PS   Example; SEQ ID NO 1; 86pp; English.
XX
CC   The present invention relates to a novel binding molecule comprising at 
CC   least one pharmacologically active agent and at least one binding site 
CC   that binds to a TMEM30A. The binding molecule comprises at least two 
CC   binding sites, wherein at least one binding site comprises a single 
CC   domain antibody (FC5) amino acid sequence. Also described is a method for
CC   treating neurological disorder in a subject, where the method comprises: 
CC   administering the binding molecule to the subject. The binding molecule 
CC   of the present invention is useful for treating neurological disorder 
CC   (such as storage disorder, chronic pain, epilepsy, multiple sclerosis, 
CC   proteinopathy and demyelinating disorder). The present sequence 
CC   represents a FC5-agly (T299A) hFc fusion protein comprising a Lama glama 
CC   anti-TMEM30A single domain VHH antibody (FC5) and a human immunoglobulin 
CC   gamma 1 (IgG1) agly Fc domain comprising a T299A point mutation and can 
CC   be used for treating neurological disorder.
XX
SQ   Sequence 355 AA;

  Query Match             84.3%;  Score 1817;  DB 20;  Length 355;
  Best Local Similarity   95.8%;  
  Matches  339;  Conservative    4;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              :|||  ||||||| |||||||||||||||||||||||||||||  |||||||||||||||
Db          1 DVQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||:|||||||||||: |||| ||||||||||||||||||||:|| |||
Db         61 SNSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTV 120

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        121 SSAEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPE 180

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Db        181 VKFNWYVDGVEVHNAKTKPREEQYNSAYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354


Claim Rejections - 35 USC § 102 & 103
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 86-89 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chakravarthy (US Patent No. 8323925, issued Dec 4, 2012, priority Jun 17, 2005; was also published as US2011/0300141, as in IDS) as evidenced by Webster et al. (US Patent No. 10184008, issued Jan 22, 2019, priority Dec 19, 2014).
Claims 86-89 are drawn to A fusion protein comprising: (a) an antibody or fragment thereof that transmigrates the blood brain barrier (BBB), wherein the antibody or fragment thereof comprises CDR1 of SEQ ID NO:1, a CDR2 of SEQ ID NO:2, and a CDR3 of SEQ ID NO:3; and (b) a polypeptide that binds -amyloid (ABP), wherein the ABP comprises a sequence set forth in SEQ ID NO: 32, 33, 34, 35, 36, 37, or 38.
Note that the limitation “a sequence set forth in SEQ ID NO:….” or the limitation “wherein the polypeptide….consists of a sequence set forth in SEQ ID NO:….” recited in the claims includes fragments within the recited SEQ ID NO:, thus, the limitation “the ABP comprises a sequence set forth in SEQ ID NO:….” includes “ABP comprising fragments that are within the recited SEQ ID NO:”.  
Chakravarthy (US8323925) teaches a fusion protein comprising an -amyloid binding protein (PK-4) that binds -amyloid (i.e. ABP) fused to a single chain-domain antibody FC5, a blood-brain barrier (BBB) permeable agent, wherein the ABP comprises the amino acid sequence of SEQ ID NO:4, which meets the limitation “the ABP comprises a sequence set forth in SEQ ID NO:32” recited in instant claim 86 because the limitation “the ABP comprises a sequence set forth in SEQ ID NO:32” includes fragments within SEQ ID NO: 32 (see the sequence alignment below; abstract; col. 8, lines 10-65; col. 24, claims 10-20; col.2, line 58-67; col.3, line 11 to col. 4, line 10; col. 4, line 56-col.5, line 25). In addition, the single chain-domain antibody FC5 encompassed within the fusion protein disclosed by Chakravarthy is an antibody or fragment thereof comprising CDR1 of instant SEQ ID NO:1, CDR2 of instant SEQ ID NO:2 and CDR3 of instant SEQ ID N:3 and comprises an Fc region as evidenced by Webster et al. (US10184008; see the sequence alignment below; col. 2, lines 11-col.3, line 38; col. 6, lines 10-25; col. 7, lines 55 to col.8, line 54; col. 18, lines 53-62; col. 27, lines 54-55; col.35-39, examples 1-2). Thus, the fusion protein disclosed by Chakravarthy meets the limitations recited in claims 86-89 because: the ABP of SEQ ID NO:4 disclosed by Chakravarthy comprises a sequence set forth in instant SEQ ID NO:32; and the fusion protein comprising the ABP of SEQ ID NO:4 fused to a BBB permeable agent that is a single chain-domain antibody FC5 meets the limitation recited in independent claim 86. Thus, claims 86-89 are anticipated by Chakravarthy (US8323925).

Even if the FC5 single domain antibody disclosed by Chakravarthy is not exactly identical to the claimed antibody or fragment thereof comprising CDR1 of instant SEQ ID NO:1, CDR2 of instant SEQ ID NO:2 and CDR3 of instant SEQ ID N:3, Webster (US10184008) teaches this limitation as set forth above (see the sequence alignment below; col. 6, lines 10-25; col. 7, lines 55 to col.8, line 54; col. 18, lines 53-62; col. 27, lines 54-55; col.35-39, examples 1-2) and also teach that the FC5-Fc as in claims 88-89 (see col. 7, lines 5 to col. 8, line 54; col. 13, lines 29-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Webster with the teaching of Chakravarthy to make the claimed fusion proteins comprising the claimed antibody or antigen-binding fragment thereof having the claimed CDRs1-3 of instant SEQ ID NOs:1-3 and an ABP comprising a sequence set forth in instant SEQ ID NO:32 with an expectation of success because Chakravarthy teaches a fusion protein comprising an ABP of SEQ ID NO:4 fused to a BBB permeable agent that is a single chain-domain antibody FC5, while Webster teaches a single chain domain antibody FC5 or FC5-Fc for generation of fusion proteins comprising CDRs1-3 of instant SEQ ID NOs:1-3. In this combination, both Chakravarthy’s single chain domain antibody FC5 fused to an ABP and Webster’s single chain domain antibody FC5 or FC5-Fc comprising CDRs1-3 of instant SEQ ID NOs:1-3 are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Chakravarthy’s fusion protein and single chain domain antibody FC5 that is fused to an ABP using Webster’s single chain domain antibody FC5 or FC5-Fc comprising CDRs1-3 of instant SEQ ID NOs:1-3, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would achieve the claimed fusion protein comprising the claimed antibody or fragment thereof and an ABP comprising a sequence set forth in SEQ ID NO:32 because Chakravarthy teaches a fusion protein comprising an ABP of SEQ ID NO:4 fused to a BBB permeable agent that is a single chain-domain antibody FC5, and Webster teaches a single chain domain antibody FC5 or FC5-Fc for generation of fusion proteins, comprising CDRs1-3 of instant SEQ ID NOs:1-3. Thus, it is obvious to combine two prior art elements (i.e. Chakravarthy’s fusion protein comprising an ABP of SEQ ID NO:4 fused to a BBB permeable agent that is a single chain-domain antibody FC5, and a single chain domain antibody FC5 or FC5-Fc for generation of fusion proteins comprising CDRs1-3 of instant SEQ ID NOs:1-3 taught by Webster) according known methods (i.e. Chakravarthy’s method or Webster’s method) to yield predictable results or simply substitute one known element (i.e. a single chain domain antibody FC5 or FC5-Fc for generation of fusion proteins, comprising CDRs1-3 of instant SEQ ID NOs:1-3) for another (i.e. Chakravarthy’s single chain-domain antibody FC5 fused to an ABP of SEQ ID NO:4) to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
The sequence search results disclose as follows:
SEQ ID NO:32
US-11-921-219-4
; Sequence 4, Application US/11921219
; Patent No. 8323925
; GENERAL INFORMATION
;  APPLICANT: NATIONAL RESEARCH COUNCIL OF CANADA
;  TITLE OF INVENTION: NOVEL ABETA-BINDING PROTEIN AND ITS PEPTIDE DERIVATIVES
;  TITLE OF INVENTION:AND USES THEREOF
;  FILE REFERENCE: 42137-0083
;  CURRENT APPLICATION NUMBER: US/11/921,219
;  CURRENT FILING DATE: 2011-07-07
;  PRIOR APPLICATION NUMBER: PCT/CA06/0009900
;  PRIOR FILING DATE: 2006-06-16
;  PRIOR APPLICATION NUMBER: 60/691,248
;  PRIOR FILING DATE: 2005-06-17
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 4
;  LENGTH: 40
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-11-921-219-4

  Query Match             96.9%;  Score 185;  DB 9;  Length 40;
  Best Local Similarity   97.5%;  
  Matches   39;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;



Qy          1 KTFKTRKASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
              |||||||||||||||||||||||||||| |||||||||||
Db          1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

SEQ ID NO:1

US-15-536-371A-182
; Sequence 182, Application US/15536371A
; Patent No. 10184008
; GENERAL INFORMATION
;  APPLICANT: MedImmune Ltd
;  TITLE OF INVENTION: BLOOD BRAIN BARRIER TRANSPORT MOLECULES AND USES THEREOF
;  FILE REFERENCE: BBB-100WO1
;  CURRENT APPLICATION NUMBER: US/15/536,371A
;  CURRENT FILING DATE: 2017-11-06
;  NUMBER OF SEQ ID NOS: 237
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 182
;  LENGTH: 120
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  OTHER INFORMATION: Bbbt0643  VH
US-15-536-371A-182

  Query Match             100.0%;  Score 57;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKITHYTMG 10
              ||||||||||
Db         26 GFKITHYTMG 35

SEQ ID NO:2
US-15-536-371A-4
; Sequence 4, Application US/15536371A
; Patent No. 10184008
; GENERAL INFORMATION
;  APPLICANT: MedImmune Ltd
;  TITLE OF INVENTION: BLOOD BRAIN BARRIER TRANSPORT MOLECULES AND USES THEREOF
;  FILE REFERENCE: BBB-100WO1
;  CURRENT APPLICATION NUMBER: US/15/536,371A
;  CURRENT FILING DATE: 2017-11-06
;  NUMBER OF SEQ ID NOS: 237
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  OTHER INFORMATION: Bbbt0241  VH CDR2
US-15-536-371A-4

  Query Match             100.0%;  Score 96;  DB 1;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RITWGGDNTFYSNSVKG 17
              |||||||||||||||||
Db          1 RITWGGDNTFYSNSVKG 17

SEQ ID NO:3
US-15-536-371A-5
; Sequence 5, Application US/15536371A
; Patent No. 10184008
; GENERAL INFORMATION
;  APPLICANT: MedImmune Ltd
;  TITLE OF INVENTION: BLOOD BRAIN BARRIER TRANSPORT MOLECULES AND USES THEREOF
;  FILE REFERENCE: BBB-100WO1
;  CURRENT APPLICATION NUMBER: US/15/536,371A
;  CURRENT FILING DATE: 2017-11-06
;  NUMBER OF SEQ ID NOS: 237
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  OTHER INFORMATION: Bbbt0241  VH CDR3
US-15-536-371A-5

  Query Match             100.0%;  Score 66;  DB 1;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSTSTATPLRVDY 13
              |||||||||||||
Db          1 GSTSTATPLRVDY 13


Conclusion

12.	NO CLAIM IS ALLOWED.


ABP alignment
SEQ ID NO:54			1 XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
SEQ ID NO:4 (US20110300141)	1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:4 (WO2006133566)	1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:30			1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40
SEQ ID NO:32			1 KTFKTRKASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
SEQ ID NO:33 			1 KTFKTRKASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
SEQ ID NO:34			1 KTFKTRGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
SEQ ID NO:35			1 KTFKTGGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
SEQ ID NO:36			1 GTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
SEQ ID NO:37			1 KTFKTRKASAQASLASKDKTPKSKSKKGGST-----VKNI 35
SEQ ID NO:38			1 KTFKTRKASAQASLASKDKTPKSKSKKRG----------- 29 

SEQ ID NO:54			1 --------------XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
SEQ ID NO:28			1 FSSMPDPVDPTTVTKTFKTRKASAQASLASKDKTPKSKSK-------------- 40

SEQ ID NO:54			1 XTFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI---------------- 40
SEQ ID NO:29			1 ----------------KDKTPKSKSKKRNSTQLKSRVKNITHARRILQQSNRNACN 40

Antibody alignment
SEQ ID NO:13	   1 XVQLVXSGGGLVQPGGSLRLSCAASGFKITHYTMGWXRQAPGKXXEXVSRITWGGDNTFY 60
SEQ ID NO:17	   1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
SEQ ID NO:1	   1 -------------------------GFKITHYTMG------------------------- 10
SEQ ID NO:2	   1 -------------------------------------------------RITWGGDNTFY 11 
SEQ ID NO:3	     ------------------------------------------------------------
SEQ ID NO:18	   1 XVXLXESGGGLVQXGGSLRLSCXASEYPSNFYAMSWXRQAPGKXXEXVXGVSRDGLTTLY 60
SEQ ID NO:21	   1 XVXLXESGGGLVQXGGSLRLSCXXSGGTVSPTAMGWXRQAPGKXXEXVXHITWSRGTTRX 60
SEQ ID NO:24	   1 XVXLXESGGGLVQXGGSLRLSCAASGRTIDNYAMAWXRQAPGKXXEXVXTIDWGDGGXRY 60

SEQ ID NO:13	  61 SNSVKGRFTISRDNSKNTXYLQMNSLRAEDTAVYYCAA-----GSTSTATPLRVDYWGQG 115
SEQ ID NO:17	  61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAA-----GSTSTATPLRVDYWGQG 115
SEQ ID NO:1	     ------------------------------------------------------------
SEQ ID NO:2	  12 SNSVKG------------------------------------------------------ 17
SEQ ID NO:3	   1 -------------------------------------------GSTSTATPLRVDY---- 13
SEQ ID NO:18	  61 ADSVKGRFTXSRDNXKNTXXLQMNSXXAEDTAVYYCAIVITGVWNKVDVNSRSYHYWGQG 120
SEQ ID NO:21 	  61 ASSVKXRFTISRDXXKNTXYLQMNSLXXEDTAVYYCAA----TFLRILPEESAYTYWGQG 117
SEQ ID NO:24	  61 ANSVKGRFTISRDNXKXTXYLQMNXLXXEDTAVYXCAMARQSRVN---LDVARYDYWGQG 117

SEQ ID NO:13	 116 TLVTVSS 122
SEQ ID NO:17	 116 TLVTVSS 122
SEQ ID NO:1	     -------
SEQ ID NO:2	     -------
SEQ ID NO:3	     -------
SEQ ID NO:18	 121 TXVTVSS 127
SEQ ID NO:21	 121 TXVTVSS 124
SEQ ID NO:24	 121 TXVTVSS 124


13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:1
US-10-450-036A-95
; Sequence 95, Application US/10450036A
; Patent No. 7943129
; GENERAL INFORMATION:
;  APPLICANT: MURUGANANDAM, ARUMUGAM
;  APPLICANT:  TANHA, JASMID
;  APPLICANT:  NARANG, SARAM
;  APPLICANT:  STANIMIROVIC, DANICA
;  TITLE OF INVENTION: SINGLE-DOMAIN BRAIN TARGETING ANTIBODY FRAGMENTS
;  TITLE OF INVENTION:  DERIVED FROM LLAMA ANTIBODIES
;  FILE REFERENCE: 1339-25
;  CURRENT APPLICATION NUMBER: US/10/450,036A
;  CURRENT FILING DATE:  2004-01-09
;  PRIOR APPLICATION NUMBER: PCT/CA01/00783
;  PRIOR FILING DATE: 2001-05-25
;  PRIOR APPLICATION NUMBER: US 60/263,108
;  PRIOR FILING DATE: 2001-01-22
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 95
;   LENGTH: 10
;   TYPE: PRT
;   ORGANISM: Lama glama
US-10-450-036A-95

  Query Match             100.0%;  Score 57;  DB 5;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKITHYTMG 10
              ||||||||||
Db          1 GFKITHYTMG 10

US-13-052-441A-95
; Sequence 95, Application US/13052441A
; Patent No. 8383107
; GENERAL INFORMATION
;  APPLICANT: MURUGANANDAM, ARUMUGAM
;  APPLICANT:TANHA, JAMSHID
;  APPLICANT:NARANG, SARAN
;  APPLICANT:STANIMIROVIC, DANICA
;  TITLE OF INVENTION: SINGLE-DOMAIN BRAIN TARGETING ANTIBODY FRAGMENTS
;  TITLE OF INVENTION:DERIVED FROM LLAMA ANTIBODIES
;  FILE REFERENCE: A0899.70000US02
;  CURRENT APPLICATION NUMBER: US/13/052,441A
;  CURRENT FILING DATE: 2012-08-16
;  PRIOR APPLICATION NUMBER: US 10/450,036
;  PRIOR FILING DATE: 2004-01-09
;  PRIOR APPLICATION NUMBER: PCT/CA01/00783
;  PRIOR FILING DATE: 2001-05-25
;  PRIOR APPLICATION NUMBER: US 60/263,108
;  PRIOR FILING DATE: 2001-01-22
;  PRIOR APPLICATION NUMBER: US 60/207,234
;  PRIOR FILING DATE: 2000-05-26
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn 3.2
; SEQ ID NO 95
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Lama glama
US-13-052-441A-95

  Query Match             100.0%;  Score 57;  DB 7;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKITHYTMG 10
              ||||||||||
Db          1 GFKITHYTMG 10

US-13-773-734-95
; Sequence 95, Application US/13773734
; Patent No. 8715659
; GENERAL INFORMATION
;  APPLICANT: MURUGANANDAM, ARUMUGAM
;  APPLICANT:TANHA, JAMSHID
;  APPLICANT:NARANG, SARAN
;  APPLICANT:STANIMIROVIC, DANICA
;  TITLE OF INVENTION: SINGLE-DOMAIN BRAIN TARGETING ANTIBODY FRAGMENTS
;  TITLE OF INVENTION:DERIVED FROM LLAMA ANTIBODIES
;  FILE REFERENCE: A0899.70000US03
;  CURRENT APPLICATION NUMBER: US/13/773,734
;  CURRENT FILING DATE: 2013-02-22
;  PRIOR APPLICATION NUMBER: US 13/052,441
;  PRIOR FILING DATE: 2011-03-21
;  PRIOR APPLICATION NUMBER: US 10/450,036
;  PRIOR FILING DATE: 2004-01-09
;  PRIOR APPLICATION NUMBER: PCT/CA01/00783
;  PRIOR FILING DATE: 2001-05-25
;  PRIOR APPLICATION NUMBER: US 60/263,108
;  PRIOR FILING DATE: 2001-01-22
;  PRIOR APPLICATION NUMBER: US 60/207,234
;  PRIOR FILING DATE: 2000-05-26
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn 3.2
; SEQ ID NO 95
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Lama glama
US-13-773-734-95

  Query Match             100.0%;  Score 57;  DB 7;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKITHYTMG 10
              ||||||||||
Db          1 GFKITHYTMG 10

US-15-536-371A-182
; Sequence 182, Application US/15536371A
; Patent No. 10184008
; GENERAL INFORMATION
;  APPLICANT: MedImmune Ltd
;  TITLE OF INVENTION: BLOOD BRAIN BARRIER TRANSPORT MOLECULES AND USES THEREOF
;  FILE REFERENCE: BBB-100WO1
;  CURRENT APPLICATION NUMBER: US/15/536,371A
;  CURRENT FILING DATE: 2017-11-06
;  NUMBER OF SEQ ID NOS: 237
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 182
;  LENGTH: 120
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  OTHER INFORMATION: Bbbt0643  VH
US-15-536-371A-182

  Query Match             100.0%;  Score 57;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKITHYTMG 10
              ||||||||||
Db         26 GFKITHYTMG 35

ABG31225
ID   ABG31225 standard; peptide; 10 AA.
XX
AC   ABG31225;
XX
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   CDR1/H1 region, #2, of llama variable heavy domain antibody fragment.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system.
XX
OS   Lama glama.
XX
CC PN   WO200257445-A1.
XX
CC PD   25-JUL-2002.
XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 29; Page 52; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the CDR1/H1 region, #2, of a llama 
CC   variable heavy domain antibody fragment. (Updated on 29-AUG-2003 to 
CC   standardise OS field)
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 57;  DB 2;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKITHYTMG 10
              ||||||||||
Db          1 GFKITHYTMG 10

SEQ ID NO:2

US-10-450-036A-98
; Sequence 98, Application US/10450036A
; Patent No. 7943129
; GENERAL INFORMATION:
;  APPLICANT: MURUGANANDAM, ARUMUGAM
;  APPLICANT:  TANHA, JASMID
;  APPLICANT:  NARANG, SARAM
;  APPLICANT:  STANIMIROVIC, DANICA
;  TITLE OF INVENTION: SINGLE-DOMAIN BRAIN TARGETING ANTIBODY FRAGMENTS
;  TITLE OF INVENTION:  DERIVED FROM LLAMA ANTIBODIES
;  FILE REFERENCE: 1339-25
;  CURRENT APPLICATION NUMBER: US/10/450,036A
;  CURRENT FILING DATE:  2004-01-09
;  PRIOR APPLICATION NUMBER: PCT/CA01/00783
;  PRIOR FILING DATE: 2001-05-25
;  PRIOR APPLICATION NUMBER: US 60/263,108
;  PRIOR FILING DATE: 2001-01-22
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 98
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Lama glama
US-10-450-036A-98

  Query Match             100.0%;  Score 96;  DB 5;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RITWGGDNTFYSNSVKG 17
              |||||||||||||||||
Db          1 RITWGGDNTFYSNSVKG 17

US-13-052-441A-98
; Sequence 98, Application US/13052441A
; Patent No. 8383107
; GENERAL INFORMATION
;  APPLICANT: MURUGANANDAM, ARUMUGAM
;  APPLICANT:TANHA, JAMSHID
;  APPLICANT:NARANG, SARAN
;  APPLICANT:STANIMIROVIC, DANICA
;  TITLE OF INVENTION: SINGLE-DOMAIN BRAIN TARGETING ANTIBODY FRAGMENTS
;  TITLE OF INVENTION:DERIVED FROM LLAMA ANTIBODIES
;  FILE REFERENCE: A0899.70000US02
;  CURRENT APPLICATION NUMBER: US/13/052,441A
;  CURRENT FILING DATE: 2012-08-16
;  PRIOR APPLICATION NUMBER: US 10/450,036
;  PRIOR FILING DATE: 2004-01-09
;  PRIOR APPLICATION NUMBER: PCT/CA01/00783
;  PRIOR FILING DATE: 2001-05-25
;  PRIOR APPLICATION NUMBER: US 60/263,108
;  PRIOR FILING DATE: 2001-01-22
;  PRIOR APPLICATION NUMBER: US 60/207,234
;  PRIOR FILING DATE: 2000-05-26
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn 3.2
; SEQ ID NO 98
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Lama glama
US-13-052-441A-98

  Query Match             100.0%;  Score 96;  DB 7;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RITWGGDNTFYSNSVKG 17
              |||||||||||||||||
Db          1 RITWGGDNTFYSNSVKG 17

US-13-773-734-98
; Sequence 98, Application US/13773734
; Patent No. 8715659
; GENERAL INFORMATION
;  APPLICANT: MURUGANANDAM, ARUMUGAM
;  APPLICANT:TANHA, JAMSHID
;  APPLICANT:NARANG, SARAN
;  APPLICANT:STANIMIROVIC, DANICA
;  TITLE OF INVENTION: SINGLE-DOMAIN BRAIN TARGETING ANTIBODY FRAGMENTS
;  TITLE OF INVENTION:DERIVED FROM LLAMA ANTIBODIES
;  FILE REFERENCE: A0899.70000US03
;  CURRENT APPLICATION NUMBER: US/13/773,734
;  CURRENT FILING DATE: 2013-02-22
;  PRIOR APPLICATION NUMBER: US 13/052,441
;  PRIOR FILING DATE: 2011-03-21
;  PRIOR APPLICATION NUMBER: US 10/450,036
;  PRIOR FILING DATE: 2004-01-09
;  PRIOR APPLICATION NUMBER: PCT/CA01/00783
;  PRIOR FILING DATE: 2001-05-25
;  PRIOR APPLICATION NUMBER: US 60/263,108
;  PRIOR FILING DATE: 2001-01-22
;  PRIOR APPLICATION NUMBER: US 60/207,234
;  PRIOR FILING DATE: 2000-05-26
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn 3.2
; SEQ ID NO 98
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Lama glama
US-13-773-734-98

  Query Match             100.0%;  Score 96;  DB 7;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RITWGGDNTFYSNSVKG 17
              |||||||||||||||||
Db          1 RITWGGDNTFYSNSVKG 17

US-13-640-842-2
; Sequence 2, Application US/13640842
; Patent No. 8986689
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  APPLICANT:Stanimirovic, Danica
;  APPLICANT:Abulrob, Abedelnasser
;  APPLICANT:Brunette, Eric
;  APPLICANT:Caram-Salas, Nadia
;  TITLE OF INVENTION: Compositions and Methods for Brain Delivery of Analgesic Peptides
;  FILE REFERENCE: 12133-1
;  CURRENT APPLICATION NUMBER: US/13/640,842
;  CURRENT FILING DATE: 2012-10-12
;  PRIOR APPLICATION NUMBER: PCT/CA2011/000416
;  PRIOR FILING DATE: 2011-04-13
;  PRIOR APPLICATION NUMBER: 61/324,036
;  PRIOR FILING DATE: 2010-04-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: CDR2
US-13-640-842-2

  Query Match             100.0%;  Score 96;  DB 7;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RITWGGDNTFYSNSVKG 17
              |||||||||||||||||
Db          1 RITWGGDNTFYSNSVKG 17

SEQ ID NO:3

US-10-450-036A-100
; Sequence 100, Application US/10450036A
; Patent No. 7943129
; GENERAL INFORMATION:
;  APPLICANT: MURUGANANDAM, ARUMUGAM
;  APPLICANT:  TANHA, JASMID
;  APPLICANT:  NARANG, SARAM
;  APPLICANT:  STANIMIROVIC, DANICA
;  TITLE OF INVENTION: SINGLE-DOMAIN BRAIN TARGETING ANTIBODY FRAGMENTS
;  TITLE OF INVENTION:  DERIVED FROM LLAMA ANTIBODIES
;  FILE REFERENCE: 1339-25
;  CURRENT APPLICATION NUMBER: US/10/450,036A
;  CURRENT FILING DATE:  2004-01-09
;  PRIOR APPLICATION NUMBER: PCT/CA01/00783
;  PRIOR FILING DATE: 2001-05-25
;  PRIOR APPLICATION NUMBER: US 60/263,108
;  PRIOR FILING DATE: 2001-01-22
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn Ver. 3.2
; SEQ ID NO 100
;   LENGTH: 13
;   TYPE: PRT
;   ORGANISM: Lama glama
US-10-450-036A-100

  Query Match             100.0%;  Score 66;  DB 5;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSTSTATPLRVDY 13
              |||||||||||||
Db          1 GSTSTATPLRVDY 13

US-13-052-441A-100
; Sequence 100, Application US/13052441A
; Patent No. 8383107
; GENERAL INFORMATION
;  APPLICANT: MURUGANANDAM, ARUMUGAM
;  APPLICANT:TANHA, JAMSHID
;  APPLICANT:NARANG, SARAN
;  APPLICANT:STANIMIROVIC, DANICA
;  TITLE OF INVENTION: SINGLE-DOMAIN BRAIN TARGETING ANTIBODY FRAGMENTS
;  TITLE OF INVENTION:DERIVED FROM LLAMA ANTIBODIES
;  FILE REFERENCE: A0899.70000US02
;  CURRENT APPLICATION NUMBER: US/13/052,441A
;  CURRENT FILING DATE: 2012-08-16
;  PRIOR APPLICATION NUMBER: US 10/450,036
;  PRIOR FILING DATE: 2004-01-09
;  PRIOR APPLICATION NUMBER: PCT/CA01/00783
;  PRIOR FILING DATE: 2001-05-25
;  PRIOR APPLICATION NUMBER: US 60/263,108
;  PRIOR FILING DATE: 2001-01-22
;  PRIOR APPLICATION NUMBER: US 60/207,234
;  PRIOR FILING DATE: 2000-05-26
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn 3.2
; SEQ ID NO 100
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: Lama glama
US-13-052-441A-100

  Query Match             100.0%;  Score 66;  DB 7;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSTSTATPLRVDY 13
              |||||||||||||
Db          1 GSTSTATPLRVDY 13

US-13-773-734-100
; Sequence 100, Application US/13773734
; Patent No. 8715659
; GENERAL INFORMATION
;  APPLICANT: MURUGANANDAM, ARUMUGAM
;  APPLICANT:TANHA, JAMSHID
;  APPLICANT:NARANG, SARAN
;  APPLICANT:STANIMIROVIC, DANICA
;  TITLE OF INVENTION: SINGLE-DOMAIN BRAIN TARGETING ANTIBODY FRAGMENTS
;  TITLE OF INVENTION:DERIVED FROM LLAMA ANTIBODIES
;  FILE REFERENCE: A0899.70000US03
;  CURRENT APPLICATION NUMBER: US/13/773,734
;  CURRENT FILING DATE: 2013-02-22
;  PRIOR APPLICATION NUMBER: US 13/052,441
;  PRIOR FILING DATE: 2011-03-21
;  PRIOR APPLICATION NUMBER: US 10/450,036
;  PRIOR FILING DATE: 2004-01-09
;  PRIOR APPLICATION NUMBER: PCT/CA01/00783
;  PRIOR FILING DATE: 2001-05-25
;  PRIOR APPLICATION NUMBER: US 60/263,108
;  PRIOR FILING DATE: 2001-01-22
;  PRIOR APPLICATION NUMBER: US 60/207,234
;  PRIOR FILING DATE: 2000-05-26
;  NUMBER OF SEQ ID NOS: 101
;  SOFTWARE: PatentIn 3.2
; SEQ ID NO 100
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: Lama glama
US-13-773-734-100

  Query Match             100.0%;  Score 66;  DB 7;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSTSTATPLRVDY 13
              |||||||||||||
Db          1 GSTSTATPLRVDY 13

US-13-640-842-3
; Sequence 3, Application US/13640842
; Patent No. 8986689
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  APPLICANT:Stanimirovic, Danica
;  APPLICANT:Abulrob, Abedelnasser
;  APPLICANT:Brunette, Eric
;  APPLICANT:Caram-Salas, Nadia
;  TITLE OF INVENTION: Compositions and Methods for Brain Delivery of Analgesic Peptides
;  FILE REFERENCE: 12133-1
;  CURRENT APPLICATION NUMBER: US/13/640,842
;  CURRENT FILING DATE: 2012-10-12
;  PRIOR APPLICATION NUMBER: PCT/CA2011/000416
;  PRIOR FILING DATE: 2011-04-13
;  PRIOR APPLICATION NUMBER: 61/324,036
;  PRIOR FILING DATE: 2010-04-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: CDR3
US-13-640-842-3

  Query Match             100.0%;  Score 66;  DB 7;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSTSTATPLRVDY 13
              |||||||||||||
Db          1 GSTSTATPLRVDY 13
SEQ ID NO:17
US-16-314-891-4
; Sequence 4, Application US/16314891
; Publication No. US20190241653A1
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03
;  PRIOR APPLICATION NUMBER: PCT/IB2017/054036
;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H3
US-16-314-891-4

  Query Match             100.0%;  Score 642;  DB 19;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122
US-16-314-891-5
; Sequence 5, Application US/16314891
; Publication No. US20190241653A1
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03
;  PRIOR APPLICATION NUMBER: PCT/IB2017/054036
;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H4
US-16-314-891-5

  Query Match             99.5%;  Score 639;  DB 19;  Length 122;
  Best Local Similarity   99.2%;  
  Matches  121;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

US-16-314-891-6
; Sequence 6, Application US/16314891
; Publication No. US20190241653A1
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03
;  PRIOR APPLICATION NUMBER: PCT/IB2017/054036
;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H5
US-16-314-891-6

  Query Match             98.6%;  Score 633;  DB 19;  Length 122;
  Best Local Similarity   98.4%;  
  Matches  120;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              :||||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db          1 DVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

US-16-314-891-3
; Sequence 3, Application US/16314891
; Publication No. US20190241653A1
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03
;  PRIOR APPLICATION NUMBER: PCT/IB2017/054036
;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H2
US-16-314-891-3

  Query Match             98.1%;  Score 630;  DB 19;  Length 122;
  Best Local Similarity   98.4%;  
  Matches  120;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              |||||||||||||||||||||||||||||||||||| |||||||||:|||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWVRQAPGKGLEWVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

SEQ ID NO:32
US-11-921-219-4
; Sequence 4, Application US/11921219
; Patent No. 8323925
; GENERAL INFORMATION
;  APPLICANT: NATIONAL RESEARCH COUNCIL OF CANADA
;  TITLE OF INVENTION: NOVEL ABETA-BINDING PROTEIN AND ITS PEPTIDE DERIVATIVES
;  TITLE OF INVENTION:AND USES THEREOF
;  FILE REFERENCE: 42137-0083
;  CURRENT APPLICATION NUMBER: US/11/921,219
;  CURRENT FILING DATE: 2011-07-07
;  PRIOR APPLICATION NUMBER: PCT/CA06/0009900
;  PRIOR FILING DATE: 2006-06-16
;  PRIOR APPLICATION NUMBER: 60/691,248
;  PRIOR FILING DATE: 2005-06-17
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 4
;  LENGTH: 40
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-11-921-219-4

  Query Match             96.9%;  Score 185;  DB 9;  Length 40;
  Best Local Similarity   97.5%;  
  Matches   39;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 KTFKTRKASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
              |||||||||||||||||||||||||||| |||||||||||
Db          1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

AEM71406
ID   AEM71406 standard; peptide; 40 AA.
XX
AC   AEM71406;
XX
DT   22-FEB-2007  (first entry)
XX
DE   PK-4 beta-amyloid binding peptide SEQ ID NO 4.
XX
KW   neuroprotective; nootropic; vaccine; amyloid; Alzheimers disease;
KW   anti-aggregant; protein interaction; PK-4.
XX
OS   Unidentified.
XX
CC PN   WO2006133566-A1.
XX
CC PD   21-DEC-2006.
XX
CC PF   16-JUN-2006; 2006WO-CA000990.
XX
PR   17-JUN-2005; 2005US-0691248P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B;
XX
DR   WPI; 2007-083718/08.
DR   N-PSDB; AEM71425.
XX
CC PT   Novel amino acid sequence, useful for binding beta amyloids, modulating 
CC PT   beta amyloid generation, aggregation or toxicity, and for ameliorating 
CC PT   symptoms of Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 4; 39pp; English.
XX
CC   The invention describes an amino acid sequence chosen from an amino acid 
CC   sequence comprising a fully defined 156 amino acid sequence (SEQ ID NO. 
CC   1), as given in the specification or its derivatives, having anyone of 3 
CC   fully defined 40 amino acid (SEQ ID NO. 2, 3 or 4) sequences, as given in
CC   the specification, or comprising a peptide sequence comprising a fully 
CC   defined sequence of 5-10 amino acids (SEQ ID No. 5-19), as given in the 
CC   specification. Also described are: a nucleotide sequence encoding the 
CC   amino acid sequence, and having a fully defined 537 nucleotide (SEQ ID 
CC   No. 20) sequence, as given in the specification, and having anyone of 3 
CC   fully defined 120 nucleotides (SEQ ID No. 21-23), as given in the 
CC   specification; a fusion protein comprising the amino acid sequence and 
CC   cell-permeable peptide, or blood-brain barrier permeable agent; pseudo- 
CC   vaccine comprising the amino acid sequence and diluent, carrier, vehicle 
CC   or excipient, or the fusion protein, for preventing or ameliorating the 
CC   symptoms of Alzheimer's disease; a composition comprising the amino acid 
CC   sequence and a carrier; a kit comprising the composition; reducing the 
CC   susceptibility of a subject to the symptoms of Alzheimer's disease, 
CC   comprises exposing a subject to the pseudo-vaccine so as to reduce the 
CC   susceptibility of the subject to the symptoms of Alzheimer's disease; 
CC   ameliorating the symptoms of Alzheimer's disease in a subject, comprises 
CC   introducing the composition into the subject's body; modulating protein 
CC   kinase C activity in a subject, comprises introducing the composition 
CC   into the subject's body; use of a protein kinase C inhibitor (I) to 
CC   modulate beta-amyloid generation or toxicity; and an amino acid sequence 
CC   having at least 90% homology to the above amino acid sequence. The amino 
CC   acid sequence is useful for binding beta-amyloids, or modulating beta- 
CC   amyloid generation, aggregation or toxicity. The amino acid sequence or 
CC   pseudo-vaccine is useful for reducing the susceptibility of a subject to 
CC   the symptoms of Alzheimer's disease, or preventing or ameliorating the 
CC   symptoms of Alzheimer's disease. The composition is useful for modulating
CC   protein kinase C activity. (I) is useful for modulating beta-amyloid 
CC   generation or toxicity. This is the amino acid sequence of novel beta- 
CC   amyloid binding peptide of protein PK-4
XX
SQ   Sequence 40 AA;

  Query Match             96.9%;  Score 185;  DB 10;  Length 40;
  Best Local Similarity   97.5%;  
  Matches   39;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 KTFKTRKASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
              |||||||||||||||||||||||||||| |||||||||||
Db          1 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

SEQ ID NO:47
BGQ17434
ID   BGQ17434 standard; protein; 405 AA.
XX
AC   BGQ17434;
XX
DT   03-OCT-2019  (first entry)
XX
DE   Antibody FC5-Ig Fc region-ABP construct/FC5-H3-hFc1X7-L-ABP(6G), SEQ 56.
XX
KW   A beta protein; Beta amyloid; Immunoglobulin; alzheimers disease;
KW   blood-brain barrier; fusion protein; neuroprotective; protein therapy;
KW   recombinant protein; therapeutic.
XX
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          357..365
FT                   /note= "Linker peptide"
XX
CC PN   WO2019150183-A1.
XX
CC PD   08-AUG-2019.
XX
CC PF   31-JUL-2018; 2018WO-IB055747.
XX
PR   30-JAN-2018; 2018WO-IB050576.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2019-686247/65.
XX
CC PT   Isolated peptide that binds beta-amyloid for treating Alzheimer s disease
CC PT   in a patient, comprises an amino acid sequence.
XX
CC PS   Claim 20; SEQ ID NO 56; 128pp; English.
XX
CC   The present invention relates to a novel isolated peptide, useful for 
CC   treating Alzheimer's disease in a patient. The isolated peptide that 
CC   binds beta-amyloid. The invention also provides: a fusion protein 
CC   comprises an isolated peptide, and an antibody or antibody fragment that 
CC   transmigrates the blood brain barrier (BBB); a pharmaceutical composition
CC   comprising an isolated peptide, or any combination, and a 
CC   pharmacologically acceptable carrier; a nucleic acid molecule encoding 
CC   any protein; a vector comprises the nucleic acid molecule; a kit 
CC   comprises the pharmaceutical composition; a method for treating 
CC   Alzheimer's disease; and a method for reducing beta-amyloid levels in a 
CC   subject having increased levels of amyloid beta. The present sequence is 
CC   fusion protein construct comprises a humanized single domain antibody 
CC   FC5, a beta-amyloid binding protein (ABP), a human immunoglobulin Fc 
CC   region and a linker peptide.
XX
SQ   Sequence 405 AA;

  Query Match             100.0%;  Score 405;  DB 29;  Length 405;
  Best Local Similarity   100.0%;  
  Matches  405;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360

Qy        361 GGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 405
              |||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 405

BER20528
ID   BER20528 standard; protein; 763 AA.
XX
AC   BER20528;
XX
DT   25-JAN-2018  (first entry)
XX
DE   Anti-CD40/MSLN humanized bispecific antibody V6-11, SEQ ID 424.
XX
KW   CD40 ligand; Immunoglobulin G1; Immunoglobulin gamma 1; MSLN protein;
KW   Mesothelin; antibody production; antibody therapy; bispecific antibody;
KW   cancer; cytostatic; humanized antibody; immune stimulation; mutein;
KW   solid tumor; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
XX
CC PN   US2017342169-A1.
XX
CC PD   30-NOV-2017.
XX
CC PF   26-MAY-2017; 2017US-00606200.
XX
PR   27-MAY-2016; 2016US-0342393P.
PR   31-OCT-2016; 2016US-0414897P.
XX
CC PA   (ABBI ) ABBVIE BIOTHERAPEUTICS INC.
XX
CC PI   Akamatsu Y,  Culp P,  Forsyth CM,  Huang PY,  Powers D,  Wahl AF;
CC PI   Ye S;
XX
DR   WPI; 2017-808399/81.
XX
CC PT   New bispecific binding protein capable of binding cluster of 
CC PT   differentiation and capable of binding mesothelin, comprising two 
CC PT   polypeptides useful for treating cancer, and activating immune system.
XX
CC PS   Example 4; SEQ ID NO 424; 133pp; English.
XX
CC   The present invention relates to a novel bispecific binding protein 
CC   capable of binding to CD40 and mesothelin (MSLN), useful for treating 
CC   cancer. The bispecific binding protein comprises single chain variable 
CC   fragment (ScFv)-heavy chain-immunoglobulin Fc-light chain-scFv. The 
CC   invention further relates to: (1) a bispecific binding protein capable of
CC   binding to TNF superfamily member 9, 4-1BB and prostate-specific membrane
CC   antigen; (2) a pharmaceutical composition; (3) a method for treating 
CC   cancer (solid tumor) by administering a bispecific binding protein to a 
CC   patient; (4) a nucleic acid comprising a nucleotide sequence encoding a 
CC   bispecific binding protein; (5) a eukaryotic host cell transformed with 
CC   the vector; (6) a method for producing the bispecific binding protein; 
CC   (7) a method of activating the immune system. The present sequence 
CC   represents an anti-CD40/MSLN humanized bispecific antibody, which is used
CC   in the invention for treating cancer.
XX
SQ   Sequence 763 AA;

  Query Match             81.5%;  Score 1757;  DB 25;  Length 763;
  Best Local Similarity   88.3%;  
  Matches  332;  Conservative   12;  Mismatches   30;  Indels    2;  Gaps    2;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||:||||||||||||||||||||||  : | | | |||||||||:|| |: ||  |:|
Db        138 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGGGGRTYY 197

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ::||||||||||||||||:||||||||||||||||||    :     | | |||||||||
Db        198 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAREEMAFRA-YRFDIWGQGTLVTV 256

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        257 SS-EPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPE 315

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 EKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 375

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              |||||||||||||||||||||||:|:||||||||||||||||||||||||||||||||||
Db        376 EKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 435

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db        436 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGS 495

Qy        361 GGGGSGTFGTGGASAQ 376
              |||  |  | ||:  |
Db        496 GGGSGGGSGGGGSEVQ 511

BFM15624
ID   BFM15624 standard; protein; 763 AA.
XX
AC   BFM15624;
XX
DT   06-SEP-2018  (first entry)
XX
DE   Anti-CD40-anti-mesothelin bispecific antibody construct/V6-11, SEQ 424.
XX
KW   CD40; CD40 ligand receptor; IgG1; Immunoglobulin G1; Mesothelin;
KW   antibody therapy; cancer; cytostatic; fusion protein; immune stimulation;
KW   mutein; solid tumor; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
OS   Unidentified.
XX
CC PN   US2018194862-A1.
XX
CC PD   12-JUL-2018.
XX
CC PF   23-FEB-2018; 2018US-00903812.
XX
PR   27-MAY-2016; 2016US-0342393P.
PR   31-OCT-2016; 2016US-0414897P.
PR   26-MAY-2017; 2017US-00606200.
XX
CC PA   (ABBI ) ABBVIE BIOTHERAPEUTICS INC.
XX
CC PI   Akamatsu Y,  Culp P,  Forsyth CM,  Huang PY,  Powers D,  Wahl AF;
CC PI   Ye S;
XX
DR   WPI; 2018-593965/51.
XX
CC PT   New bispecific binding protein capable of binding cluster of 
CC PT   differentiation (CD)40 and mesothelin, comprises polypeptides comprising 
CC PT   e.g. single chain variable fragment, for preparing pharmaceutical 
CC PT   composition for treating cancer.
XX
CC PS   Example 4; SEQ ID NO 424; 133pp; English.
XX
CC   The present invention relates to a novel bispecific binding protein 
CC   capable of binding CD40 and mesothelin, useful for treating cancer. The 
CC   invention also provides a pharmaceutical composition comprising the 
CC   bispecific binding protein and a pharmaceutically acceptable carrier. The
CC   bispecific binding protein is useful for preparing a pharmaceutical 
CC   composition for treating cancer; and for activating the immune system. 
CC   The present sequence is an anti-CD40-anti-mesothelin bispecific antibody 
CC   construct comprising a human IgG1 heavy chain constant region CH2 domain 
CC   mutant and linker peptides, which is used in the invention for treating 
CC   cancer.
XX
SQ   Sequence 763 AA;

  Query Match             81.5%;  Score 1757;  DB 26;  Length 763;
  Best Local Similarity   88.3%;  
  Matches  332;  Conservative   12;  Mismatches   30;  Indels    2;  Gaps    2;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||:||||||||||||||||||||||  : | | | |||||||||:|| |: ||  |:|
Db        138 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGGGGRTYY 197

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ::||||||||||||||||:||||||||||||||||||    :     | | |||||||||
Db        198 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAREEMAFRA-YRFDIWGQGTLVTV 256

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        257 SS-EPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPE 315

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 EKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 375

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              |||||||||||||||||||||||:|:||||||||||||||||||||||||||||||||||
Db        376 EKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 435

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db        436 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGS 495

Qy        361 GGGGSGTFGTGGASAQ 376
              |||  |  | ||:  |
Db        496 GGGSGGGSGGGGSEVQ 511

BFE09662
ID   BFE09662 standard; protein; 757 AA.
XX
AC   BFE09662;
XX
DT   17-MAY-2018  (first entry)
XX
DE   Anti-CD123/CD3 epsilon humanized scFv antibody, SEQ ID 132.
XX
KW   CD123 protein; CD3 epsilon; CDw123; Cluster of differentiation 123;
KW   IL-3 receptor alpha chain; IL3RA protein;
KW   Interleukin-3 receptor alpha chain; T-cell CD3 glycoprotein zeta chain;
KW   acute lymphoblastic leukemia; acute myelogenous leukemia; anemia;
KW   antibody production; antibody therapy; cancer; cell disintegration;
KW   chronic myelocytic leukemia; cytostatic; hairy cell leukemia;
KW   hodgkins disease; humanized antibody; lymphoid leukemia;
KW   myelodysplastic syndrome; prophylactic to disease; single chain antibody;
KW   t-lymphocyte; therapeutic.
XX
OS   Homo sapiens.
OS   Unidentified.
OS   Chimeric.
OS   Synthetic.
XX
CC PN   WO2018057802-A1.
XX
CC PD   29-MAR-2018.
XX
CC PF   21-SEP-2017; 2017WO-US052808.
XX
PR   21-SEP-2016; 2016US-0397736P.
PR   02-MAR-2017; 2017US-0466192P.
XX
CC PA   (APTE-) APTEVO RES & DEV LLC.
CC PA   (HERN/) HERNANDEZ-HOYOS G.
CC PA   (SEWE/) SEWELL E T.
CC PA   (MCMA/) MCMAHAN C J.
CC PA   (BIEN/) BIENVENUE D.
CC PA   (BLAN/) BLANKENSHIP J W.
CC PA   (MITC/) MITCHELL D.
CC PA   (PAVL/) PAVLIK P.
XX
CC PI   Hernandez-Hoyos G,  Sewell ET,  Mcmahan CJ,  Bienvenue D;
CC PI   Blankenship JW,  Mitchell D,  Pavlik P;
XX
DR   WPI; 2018-25641N/25.
DR   N-PSDB; BFE09661.
XX
CC PT   Recombinant polypeptide used for preparing medicament for treating 
CC PT   disorder, such as cancer, comprises CD123-binding domain, where CD123-
CC PT   binding domain comprises immunoglobulin light chain variable region 
CC PT   having LCDR1, LCDR2, and LCDR3.
XX
CC PS   Claim 50; SEQ ID NO 132; 178pp; English.
XX
CC   The present invention relates to a novel recombinant polypeptide 
CC   comprising a cluster of differentiation 123 (CD123)-binding domain. The 
CC   CD123-binding domain comprises an immunoglobulin light chain variable 
CC   region and an immunoglobulin heavy chain variable region. The invention 
CC   further claims: (1) a polypeptide comprising the CD123-binding domain, a 
CC   hinge region, an immunoglobulin constant region, a carboxyl-terminus 
CC   linker and a second binding domain; (2) a dimer comprising two identical 
CC   polypeptides; (3) a pharmaceutical composition comprising the polypeptide
CC   and a pharmaceutically acceptable carrier, diluent or excipient; (4) an 
CC   isolated nucleic acid molecule encoding the recombinant polypeptide; (5) 
CC   an expression vector comprising a nucleic acid molecule; (6) a 
CC   recombinant host cell comprising the expression vector; (7) a method for 
CC   producing a CD123-binding polypeptide; (8) a method for inducing 
CC   redirected T-cell cytotoxicity (RTCC) against a cell expressing CD123; 
CC   (9) a method for inducing T-cell dependent lysis of a cell expressing 
CC   CD123; and (10) a method for treating a disorder characterized by 
CC   overexpression of CD123, preferably cancer. The polypeptide of the 
CC   present invention is used for preventing and treating cancer such as 
CC   acute myeloid leukemia, B-lymphoid leukemia, blastic plasmocytoid 
CC   dendritic neoplasm, hairy cell leukemia, acute lymphoblastic leukemia, 
CC   refractory anemia with excess blasts, myelodysplastic syndrome, chronic 
CC   myeloid leukemia and Hodgkins lymphoma. The present sequence represents 
CC   an anti-CD123/CD3 epsilon humanized scFv antibody, where the antibody can
CC   be used for preventing and treating cancer.
XX
SQ   Sequence 757 AA;

  Query Match             80.9%;  Score 1745;  DB 26;  Length 757;
  Best Local Similarity   82.4%;  
  Matches  337;  Conservative   17;  Mismatches   35;  Indels   20;  Gaps    5;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||:||||||||||||||||||||||  : | | | ||||||||| || |:  | :|:|
Db        135 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYGMSWVRQAPGKGLEGVSAISGSGGSTYY 194

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLR--------VDYW 112
              ::||||||||||||||||:||||||||||||||||||         ||         | |
Db        195 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCA------KEKLRYFDWLSDAFDIW 248

Qy        113 GQGTLVTVSSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVV 172
              ||||:|||||:||||||||||||||||||  | |||||||||||||||||||||||||||
Db        249 GQGTMVTVSSSEPKSSDKTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVV 308

Qy        173 DVSHEGPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVS 232
              ||||| ||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        309 DVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCAVS 368

Qy        233 NKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESN 292
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        369 NKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESN 428

Qy        293 GQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLS 352
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        429 GQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLS 488

Qy        353 PGTGGGGSGGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSR 401
              ||:||||||||||   | ||: :|  |      |: | | | | ::  :
Db        489 PGSGGGGSGGGGS---GGGGSPSQVQLVQSG--PEVK-KPGSSVKVSCK 531

US-15-903-812-424
; Sequence 424, Application US/15903812
; Patent No. 10233258
; GENERAL INFORMATION
;  APPLICANT: ABBVIE BIOTHERAPEUTICS INC.
;  TITLE OF INVENTION: BISPECIFIC BINDING PROTEINS
;  FILE REFERENCE: 381493-284US
;  CURRENT APPLICATION NUMBER: US/15/903,812
;  CURRENT FILING DATE: 2018-02-23
;  PRIOR APPLICATION NUMBER: 62/414,897
;  PRIOR FILING DATE: 2016-10-31
;  PRIOR APPLICATION NUMBER: 62/342,393
;  PRIOR FILING DATE: 2016-05-27
;  NUMBER OF SEQ ID NOS: 448
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 424
;  LENGTH: 763
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-903-812-424

  Query Match             81.5%;  Score 1757;  DB 1;  Length 763;
  Best Local Similarity   88.3%;  
  Matches  332;  Conservative   12;  Mismatches   30;  Indels    2;  Gaps    2;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||:||||||||||||||||||||||  : | | | |||||||||:|| |: ||  |:|
Db        138 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGGGGRTYY 197

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ::||||||||||||||||:||||||||||||||||||    :     | | |||||||||
Db        198 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAREEMAFRA-YRFDIWGQGTLVTV 256

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        257 SS-EPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPE 315

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 EKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 375

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              |||||||||||||||||||||||:|:||||||||||||||||||||||||||||||||||
Db        376 EKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 435

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db        436 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGS 495

Qy        361 GGGGSGTFGTGGASAQ 376
              |||  |  | ||:  |
Db        496 GGGSGGGSGGGGSEVQ 511

US-15-933-324-132
; Sequence 132, Application US/15933324
; Patent No. 10676533
; GENERAL INFORMATION
;  APPLICANT: Aptevo Research and Development LLC
;  APPLICANT:Hernandez-Hoyos, Gabriela
;  APPLICANT:Sewell, Elaine T.
;  APPLICANT:McMahan, Catherine J.
;  APPLICANT:Bienvenue, David
;  APPLICANT:Blankenship, John W.
;  APPLICANT:Mitchell, Danielle
;  APPLICANT:Pavlik, Peter
;  TITLE OF INVENTION: CD123 BINDING PROTEINS AND RELATED COMPOSITIONS AND METHODS
;  FILE REFERENCE: APVO-054/03US 327714-2700
;  CURRENT APPLICATION NUMBER: US/15/933,324
;  CURRENT FILING DATE: 2018-03-22
;  PRIOR APPLICATION NUMBER: PCT/US2017/052808
;  PRIOR FILING DATE: 2017-09-21
;  PRIOR APPLICATION NUMBER: US 62/466,192
;  PRIOR FILING DATE: 2017-03-02
;  PRIOR APPLICATION NUMBER: US 62/397,736
;  PRIOR FILING DATE: 2016-09-21
;  NUMBER OF SEQ ID NOS: 330
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 132
;  LENGTH: 757
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: OMT1 VLVH x TSC456 scFv-Fc-scFv TRI130
US-15-933-324-132

  Query Match             80.9%;  Score 1745;  DB 1;  Length 757;
  Best Local Similarity   82.4%;  
  Matches  337;  Conservative   17;  Mismatches   35;  Indels   20;  Gaps    5;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||:||||||||||||||||||||||  : | | | ||||||||| || |:  | :|:|
Db        135 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYGMSWVRQAPGKGLEGVSAISGSGGSTYY 194

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLR--------VDYW 112
              ::||||||||||||||||:||||||||||||||||||         ||         | |
Db        195 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCA------KEKLRYFDWLSDAFDIW 248

Qy        113 GQGTLVTVSSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVV 172
              ||||:|||||:||||||||||||||||||  | |||||||||||||||||||||||||||
Db        249 GQGTMVTVSSSEPKSSDKTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVV 308

Qy        173 DVSHEGPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVS 232
              ||||| ||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        309 DVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCAVS 368

Qy        233 NKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESN 292
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        369 NKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESN 428

Qy        293 GQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLS 352
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        429 GQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLS 488

Qy        353 PGTGGGGSGGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSR 401
              ||:||||||||||   | ||: :|  |      |: | | | | ::  :
Db        489 PGSGGGGSGGGGS---GGGGSPSQVQLVQSG--PEVK-KPGSSVKVSCK 531



14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 14, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649